Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.		Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
On page of page 4of applicant’s remarks, applicant argues Regarding the claim 1, limitations, it is respectfully not seen where the cited reference discloses or anticipate the claimed structure quoted above. For example, the USPTO respectfully alleges on pages 4-5 of the Office Action that FIG. 5 (reproduced below) and paragraphs [0060]-[0061] of Hamauzu disclose the aforementioned limitation. However, it is noted that Hamauzu merely discloses as to synthesizing the processing target frame Ft and the immediately previous frame Ft-1 to reduce noise but does not disclose as to determining the processing target frame Ft which becomes reference when generating the highly resolved still image from the plurality of frame images.
Examiner respectfully disagree with applicant, Hamauzu disclose for determining the processing target frame Ft (Fig.5 see frame FT) which 
On page of page 5 of applicant’s remarks, applicant argues
Therefore, it is respectfully submitted that Hamauzu does not disclose “the hardware processor analyzes each of the plurality of frame images to calculate a feature amount, and determines, on a basis of the calculated feature amount, a reference frame image which becomes a reference when generating the highly resolved still image from the plurality of frame images,” as claimed in claim 1.
Examiner respectfully disagree with applicant, Hamauzu disclose for , wherein the hardware processor analyzes each of the plurality of frame images to calculate a feature amount ( Fig.5, see [0060], see "The index value calculation unit 33 calculates an absolute value of a difference value between corresponding pixels of the processing target frame Ft and the immediately previous frame Ft-1 to generate a difference image FsO"), and determines, on a basis of the calculated feature amount, a reference frame image which becomes a reference ( Fig.5 see difference image FsO, in [0060] when generating the highly resolved still image from the plurality 
On page of pages 5-6 of applicant’s remarks, applicant argues In contrast, present Figure 3 (reproduced below) illustrates one possible exemplary embodiment of the claimed invention. For example, the hardware processor analyzes each of the plurality of frame images to calculate a feature amount (e.g., a square error or a correlation coefficient), and determines, on a basis of the calculated feature amount, a reference frame image which becomes a reference when generating the highly resolved still image from the plurality of frame images (see paragraphs 0030-0033 (first embodiment) and paragraphs 0034-0037 (second embodiment) of the present specification).
The distinction noted above is important and non-trivial for obviousness purposes because it results in significant advantages over conventional devices. For example, it is possible to automatically generate the highly resolved still image in a state of the subject which is similar to a state of the model image, without specifying the reference frame image from the moving image by an operator (see paragraph 0033 of the present specification).
Examiner respectfully disagree with applicant, since the limitations of Fig.3 is not recited in independent claims 1, 6 and 7.
Further on page 7 of applicant remarks, applicant argues regarding dependent claim 2, it is submitted that Yamaguchi does not cure the deficiency of Hamauzu. Specifically, it is noted that Yamaguchi is silent on the aforementioned inventive feature.
Accordingly, it is respectfully asserted that claim 1 defines over Hamauzu and Yamaguchi, and dependent claim 2 also defines over the cited references due to its dependency from claim 1.
Examiner respectfully disagree with applicant Yamaguchi provides for  limitation of claim 2 ( see [0125], see " any index other than the correlation value, such as a residual error or a mean square error, which indicates the degree of similarity between the template T and each image portion of interest T in the search range R may be used").
Further on page 7, applicant argues with regard to dependent claims 4-5that, Further, it is submitted that Kasai does not cure the deficiency of Hamauzu. Specifically, it is noted that the hardware processor determines a reference frame image on a basis of an area of a lung field region or a lower end position of a lung field region.
Examiner respectfully disagree with applicant Yamaguchi provides for limitations of dependent claims 4-5, see "[0035] Any of both lung fields, the right lung field, the left lung field, the upper part of the lung fields, the middle part of the lung fields, the lower part of the lung fields, an abnormal region(s), a lung field containing an abnormal region(s) and so forth can be specified as the region of interest"). 
Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 102
2.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by HAMAUZU; Shin Pub .No: US20180232861 Al. (Hereafter Hamauzu).

Regarding claim 3, Hamauzu disclose for, wherein the feature amount is a correlation coefficient with a model image ( see [0060], 
Regarding claim 6, see the rejection of claim 1. It recites similar limitation as claim 1. Hence it is similarly analyzed and rejected.
Regarding claim 7, see the rejection of claim 1. It recites similar limitation as claim 1. Except for a computer program ( see [0002], see " a non-transitory computer readable recording medium storing an image processing program for reducing noise of a motion picture"). Hence it is similarly analyzed and rejected.
Claim Rejections - 35 USC § 103
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable HAMAUZU; Shin Pub .No: US20180232861 Al, in view of Yamaguchi, Pub. NO: US 20120059239 Al.
Regarding claim 2, Hamauzu does not disclose for, wherein the feature amount is a square error from a model image which becomes a model of the generated still image. However in the same field of endeavor Yamaguchi provides for above limitation ( see [0125], see " any index other than the correlation value, such as a residual error or a mean square error, which indicates the degree of similarity between the template T and each image portion of interest T in the search range R may be used"). It would have been obvious to one of ordinary skill in the art before the 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable HAMAUZU; Shin Pub .No: US20180232861 Al, in view of Kasai et al., Pub.
NO: US 20180197290 Al.
Regarding claim 4, Hamauzu does not disclose for, wherein the plurality of frame images are a plurality of frame images obtained by continuously imaging a chest with radiation, and the feature amount is an area of a lung field region. However in the same field of endeavor Kasai provides for above limitation (see [0035], see "[0035] Any of both lung fields, the right lung field, the left lung field, the upper part of the lung fields, the middle part of the lung fields, the lower part of the lung fields, an abnormal region(s), a lung field containing an abnormal region(s) and so forth can be specified as the region of interest"). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Kasai with the 
Regarding claim 5, see the rejection of claim 4. It recites similar limitation as claim 4. Hence it is similarly analyzed and rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALI BAYAT/Primary Examiner, Art Unit 2664